DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant’s specification explicitly defines “cyclohexyl (meth)acrylate” as meaning “cyclohexyl acrylate and/or cyclohexyl methacrylate” (Page 1 lines 8-10). Therefore, the term “cyclohexyl (meth)acrylate” in the claims is interpreted as “cyclohexyl acrylate and/or cyclohexyl methacrylate”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claims are replete with limitations that lack proper antecedent basis. Individual instances of these limitations are identified below. However, given the large number of such limitations present within the claims, Applicant is encouraged to conduct a thorough independent review of the claims to ensure that further limitations lacking antecedent basis.
Claim 1 recites “A process for isolating pure cyclohexyl (meth)acrylate from a mixture comprising cyclohexyl (meth)acrylate, cyclohexanol and entrainer by distillation,” in the preamble thereof. However, claim 1 fails to explicitly recite any active method step that involves isolating the pure cyclohexyl 
Applicant should amend claim 1 to explicitly recite an active method step that explicitly involves or explicitly results in the isolating of pure cyclohexyl (meth)acrylate.
Claim 1 recites the limitation "the region commencing at least one theoretical plate above the bottommost theoretical plate and ending at least one theoretical plate below the uppermost theoretical plate" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottommost theoretical plate" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the uppermost theoretical plate" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pressure at the top of the column" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top of the column" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the range from 10 mbar to 5 bar" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reflux ratio" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom output" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the top" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are rejected due to their dependency on indefinite claim 1.
Claim 4 recites the limitation "the range from 0.05 to 10 mbar per theoretical plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the random packing elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “high-performance packing elements” in line 2. The term "high-performance" in claim 5 is a relative term which renders the claim indefinite. It is unclear what would qualify as “high-performance” versus normal-performance or low-performance. The term "high-performance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the scope of the claimed “high-performance packing elements” is unclear.
Claim 6 recites the limitation "the residence time in the bottom vaporizer and the associated piping system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the associated piping system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the range from 1 to 60 minutes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the residence time in the bottom vaporizer and the associated piping system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the associated piping system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the range from 10 to 30 minutes" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vaporization in the bottom vaporizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the range from 1 to 100 kW/m2" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vaporization in the bottom vaporizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the range from 2 to 50 kW/m2" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the vaporization in the bottom vaporizer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the range from 5 to 30 kW/m2" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the range from 10 mbar to 200 mbar" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the side of the rectification column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “wherein the process is for isolating pure cyclohexyl acrylate having a purity of > 98% by weight from a mixture comprising cyclohexyl acrylate, cyclohexanol and entrainer.” However, claim 16 fails to explicitly recite any active method step that involves isolating the pure cyclohexyl acrylate having a purity of > 98% by weight. Therefore, it is unclear how the method of claim 16 constitutes a method of isolating pure cyclohexyl acrylate.
Applicant should amend claim 16 to explicitly recite an active method step that explicitly involves or explicitly results in the isolating of pure cyclohexyl acrylate having a purity of > 98% by weight.
Claim 17 recites “wherein the process is for isolating pure cyclohexyl methacrylate having a purity of > 98% by weight from a mixture comprising cyclohexyl methacrylate, cyclohexanol and entrainer.” However, claim 16 fails to explicitly recite any active method step that involves isolating the pure cyclohexyl methacrylate having a purity of > 98% by weight. Therefore, it is unclear how the method of claim 16 constitutes a method of isolating pure cyclohexyl methacrylate.
Applicant should amend claim 17 to explicitly recite an active method step that explicitly involves or explicitly results in the isolating of pure cyclohexyl methacrylate having a purity of > 98% by weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenmersch et al. (US 2008/0146831), hereafter referred to as Vandenmersch, in view of separationprocess.com (‘Equipment for Continuous Distillation’; http://www.separationprocesses.com/Distillation/DT_Chp04a.htm) and Porter (Thermopedia Article titled “Distillation”; https://www.thermopedia.com/content/703/ ).
With regard to claim 1: Vandenmersch teaches a process for isolating pure cyclohexyl methacrylate from a mixture comprising cyclohexyl methacrylate, cyclohexanol, and entrainer (azeotroping agent) by distillation, i.e. the combined distillation of process stages D and E (abstract, paragraphs [0043]-[0047] and [0085]-[0089]).
Vandenmersch teaches that the distillations of process stages D and E should be carried out in columns having separation active internals (i.e. packing or trays) (paragraphs [0043]-[0047]).  Vandenmersch teaches that the distillations of process stages D and E may be carried out in a combined distillation column (paragraph [0047]). Therefore, Vandenmersch teaches, or at least suggests, feeding the mixture comprising cyclohexyl methacrylate, cyclohexanol, and entrainer, into a rectification column for carrying out the distillations of steps D and E (i.e. a combined/single rectification column for carrying out steps D and E), said rectification column having separation active internals (i.e. trays or packing).

However, it is notoriously well known in the art to feed streams to distillation columns as side feed streams, i.e. feed streams which enter at in the middle of the column rather than at the top or bottom. Furthermore, columns having bottom vaporizers (reboilers), stripping sections, and enrichment (rectifying) sections are notoriously well known in the art. 
Separationprocesses.com teaches that “In general, the distillation column is separated into 3 sections: rectifying (or enriching) section, stripping (or exhausting) section and feed (or flashing) section,” wherein the feed section is positioned in between the stripping section and the rectifying section (Section titled ‘Distillation column’, Figure). Separationprocess.com teaches that the rectifying section removes the more volatile component by contacting rising vapor with down-flowing liquid from the feed mixture, and that the stripping section strips the more volatile component from down-flowing liquid (Section titled ‘Distillation column’, Figure). Thus, it is understood from the disclosure of separationprocesses.com that the stripping and rectifying sections both serve a purpose in separating the feed mixture.
Separationprocesses.com further teaches that distillation columns comprise a bottom vaporizer, i.e. a reboiler (section titled ‘Reboiler’, Figure). Separationprocesses.com teach that the reboiler is used to produce the vapor stream in the distillation column.
It is noted that separationprocesses.com also shows that typical distillation columns comprise separation active internals such as trays or packing (Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Vandenmersch in view of separationprocesses.com by incorporating a combined (single) distillation column for carrying out the distillations of process stages D and E, as suggested by Vandenmersch, wherein the single column takes the form of an art standard and notoriously well-known distillation column like that of separationprocesses.com, i.e. a column having a feed section in the center of the column into which the feed is supplied as a side feed stream, an enriching (rectifying) section located above the feed section, and a stripping section located below the feed section, a bottom vaporizer (reboiler), and separation active internals, in order to provide the method of Vandenmersch with a distillation column that is: 1) capable of separating the feed mixture (i.e. by virtue of the stripping and 
Modified Vandenmersch does not explicitly teach that the column has from 4 to 50 theoretical plates.
However Vandenmersch teaches that a column for carrying out just the distillation of stage D should comprise 1-5 theoretical plates, and a column for carrying out just the distillation of stage E individually should comprise 1-15 theoretical plates (Vandenmersch: Paragraphs [0043]-[0047]). As discussed above, the method of modified Vandenmersch utilizes a combined (single) distillation column for carrying out the distillations of both stages D and E, as was suggested by Vandenmersch itself. The teachings of Vandenmersch regarding the number of theoretical plates for carrying out the distillations of stages D and E as separate distillations at least suggests using 2-20 theoretical plates to carry out distillations of stages D and E when using a single, combined column. The suggested range of 2-20 theoretical plates overlaps the claimed range of 4-50 theoretical plates. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, it is notoriously well known in the art that the number of theoretical plates is a result effective variable in distillation. As evidence, Examiner points to Porter (section titled ‘Design of Distillation Columns’). A person having ordinary skill in the art would appreciate that a greater number of theoretical plates achieves a higher degree of separation. A person having ordinary skill in the art would also recognize that columns having a greater number of theoretical plates are more difficult and resource intensive to construct and maintain, and that, after a certain point, adding more theoretical plates will not achieve meaningfully higher degrees of separation. Furthermore, it is well within the level of ordinary skill in the art to determine the optimal number of theoretical plates for a distillation process (see Porter, section titled ‘Design of Distillation Columns’). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).

	Modified Vandenmersch does not explicitly teach that the feed stream is introduced in a region commencing at least one theoretical plate above the bottom most theoretical plate and ending at least one theoretical plate below the upper most theoretical plate. Examiner notes that this limitation simply requires that the feed stream be introduced at a location that is above at least two theoretical plates and below at least two theoretical plates.
As discussed above, the distillation in modified Vandenmersch (i.e. the combined distillation of stages D and E) is carried out in a distillation column having a feed section positioned in the middle of the column, an enriching (rectifying) section located above the feed section, and a stripping section located below the feed section. Said stripping and enriching sections are used to separate the feed mixture, and thus, are understood to each comprise at least one theoretical plate (separationprocess.com: Section titled ‘Distillation column’, Figure). 
Furthermore, as discussed above, the number of theoretical plates is understood to be a result effective variable as evidenced by Porter. A person having ordinary skill in the art would appreciate that the number of theoretical plates positioned in the stripping section (and thus below the feed section) is a result effect variable, as the number of theoretical plates positioned below the feed section will determine the purity to which the bottom fraction in the feed is purified before being withdrawn as the bottom product. Likewise, a person having ordinary skill in the art would appreciate that the number of theoretical plates positioned in the enriching section (and thus above the feed section) is a result effect variable, as the number of theoretical plates positioned above the feed section will determine the purity to which the top fraction in the feed is purified before being withdrawn as the bottom product. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).

	Modified Vandenmersch does not explicitly teach that the pressure at the top of the column is in the range of 10 mbar to 5 bar.
However, Vandenmersch teaches that a column for carrying out just the distillation of stage D should comprise should have a top pressure between 60 and 150 mbar, and that a column for carrying out just the distillation of stage E individually should have a top pressure between 5 and 50 mbar (Vandenmersch: Paragraphs [0043]-[0047]). Both of the taught top pressure ranges for carrying out the distillations of stages D and E individually overlap the claimed range of 10 mbar to 5 bar. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). As discussed above, the method of modified Vandenmersch utilizes a combined (single) distillation column for carrying out the distillations of both stages D and E, as was suggested by Vandenmersch itself. The teachings of Vandenmersch regarding the top column pressures for carrying out the distillations of stages D and E individually at least suggest carrying out a single, combined column distillation of stages D and E using a similar top pressure to those taught with regard to individual distillations of stages D and E. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (MPEP 2144.05 I).
Furthermore, it is well understood that pressure is a result effective variable in distillation processes. A person having ordinary skill in the art would appreciate that, in order to carry out distillation successfully, vapor-liquid equilibrium needs to be achieved at each theoretical stage. A person having 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the top pressure for the distillation column, i.e. such that the top pressure is in the range of 10 mbar to 5 bar, in order to obtain a distillation column which is capable of achieving vapor liquid equilibrium on the theoretical stages therein, e.g. those at the top of the column, and thus, is capable of successfully carrying out the combined distillations of stages D and E.
Modified Vandenmersch does not explicitly teach a reflux ratio of 1:0.2 to 1:10 (5 to 0.1).
However, it is notoriously well understood that reflux ratio is a result effective variable in distillation processes. As evidence, Examiner points to Porter (section titled ‘Design of Distillation Columns’). Porter teaches that the higher the reflux ratio, the fewer theoretical stages will be required to accomplish a desired separation (Porter, section titled ‘Design of Distillation Columns’). Conversely, a person having ordinary skill in the art would also recognize that the lower the higher the reflux ratio, the smaller the amount of distillate that will be obtained per unit time when operating the column. Porter teaches that the total cost of a column can be optimized by optimizing the reflux ratio thereof (section titled ‘Design of Distillation Columns’). Furthermore, it is well within the level of ordinary skill in the art to optimize the reflux ratio for a distillation column (see Porter, section titled ‘Design of Distillation Columns’). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art to further modify Vandenmersch in view of Porter by optimizing the reflux ratio of the distillation column, i.e. such that the reflux ratio is in the range of 1:0.2 to 1:10 (5 to 0.1), in order to optimize the total cost of the distillation column.

In the alternative, the forgoing analysis establishes that the disclosure of Vandenmersch at least suggests feeding the bottom product from the combined, single column distillation of stages D and E to a further distillation unit to carry out the purifying distillation stage F, in which the cyclohexyl methacrylate is obtained as a top off take.
If it were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by feeding the bottom output from the distillation 
	With regard to claim 2: The entrainer in modified Vandenmersch, the entrainer (azeotroping agent) may be cyclohexane.
	With regard to claim 3: The separation active internals may be random packing elements, ordered (structured) packing, or trays (Vandenmersch: Paragraphs [0044] and [0046]).
With regard to claim 6: Modified Vandenmersch does not explicitly teach that the residence time in the bottom vaporizer and the associated piping system is in the range of 1-60 minutes.
However, a person having ordinary skill in the art would recognize that the residence time in the bottom vaporizer and any associated piping system is a result effective variable. Specifically, a person having ordinary skill in the art would recognize that proper residence time is important in ensuring the functionality of the bottom vaporizer. If residence time is too low, the desired degree of vaporization will not be achieved. Conversely, if residence time is too high, time will be wasted. Furthermore, Vandenmersch teaches that polymerization is a potential problem in the method thereof (paragraph [0053]). A person having ordinary skill in the art would recognize that excessive exposure to heat would lead to an increased risk that substances in the mixture will polymerize. Thus, there is added incentive in Vandenmersch to optimize the residence time in the bottom vaporizer (in which the mixture will be exposed to heat) in order to lower the risk of polymerization.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the residence time in the bottom vaporizer and any associated piping system, i.e. such that said residence time is in the range of 1-60 minutes, in order to obtain a method wherein the bottom vaporizer successfully achieves a desired degree of vaporization without wasting time or excessively adding to the risk of polymerization.
With regard to claim 7: Modified Vandenmersch does not explicitly teach that the residence time in the bottom vaporizer and the associated piping system is in the range of 10-30 minutes.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the residence time in the bottom vaporizer and any associated piping system, i.e. such that said residence time is in the range of 10-30 minutes, in order to obtain a method wherein the bottom vaporizer successfully achieves a desired degree of vaporization without wasting time or excessively adding to the risk of polymerization. 
With regard to claim 8: Modified Vandenmersch does not explicitly teach that the bottom vaporizer is a thin film evaporator or falling film evaporator.
However, Vandenmersch suggests providing each of the distillation columns therein with a bottom vaporizer (evaporator), wherein the bottom vaporizer may be a falling film or thin film evaporator (Vandenmersch: paragraph [0052]). Thus, Vandenmersch suggests configuring the bottom vaporizer of the distillation column (i.e. the single, combined column for carrying out distillation stages D and E) as a thin film evaporator or falling film evaporator.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by configuring the bottom vaporizer of the distillation column (i.e. the single, combined column for carrying out distillation stages D and E) as a thin film evaporator or falling film evaporator, in order to obtain a distillation column having a predictably functional bottom vaporizer in accordance with the suggestions of Vandenmersch.
With regard to clam 9: Modified Vandenmersch is silent to the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 1 to 100 kW/m2.
However, a person having ordinary skill in the art would recognize that the heat input to the bottom vaporizer (the reboiler) is a result effective variable in distillation. If the heat input is too low, the bottom vaporizer (reboiler) would not reboil liquid as intended and required. If the heat input is too high, energy will be wasted, and depending on the type of bottom vaporizer (reboiler) in use, more liquid than intended would be vaporized. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the specific heat input to the bottom vaporizer, i.e. such that the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 1 to 100 kW/m2, in order to successfully vaporize liquid in the bottom vaporizer without wasting energy.
With regard to clam 10: Modified Vandenmersch is silent to the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 2 to 50 kW/m2.
However, a person having ordinary skill in the art would recognize that the heat input to the bottom vaporizer (the reboiler) is a result effective variable in distillation. If the heat input is too low, the bottom vaporizer (reboiler) would not reboil liquid as intended and required. If the heat input is too high, energy will be wasted, and depending on the type of bottom vaporizer (reboiler) in use, more liquid than intended would be vaporized. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the specific heat input to the bottom vaporizer, i.e. such that the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 2 to 50 kW/m2, in order to successfully vaporize liquid in the bottom vaporizer without wasting energy. 
With regard to clam 11: Modified Vandenmersch is silent to the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 5 to 30 kW/m2.
However, a person having ordinary skill in the art would recognize that the heat input to the bottom vaporizer (the reboiler) is a result effective variable in distillation. If the heat input is too low, the prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the specific heat input to the bottom vaporizer, i.e. such that the vaporization in the bottom vaporizer being effected at a specific heat input in the range from 5 to 30 kW/m2, in order to successfully vaporize liquid in the bottom vaporizer without wasting energy. 
	With regard to claim 12: In modified Vandenmersch, the side feed stream is introduced in a region commencing at least one theoretical plate above the bottom most theoretical plate and ending at least one theoretical plate below the upper most theoretical plate.
Modified Vandenmersch does not explicitly teach that the column has from 5 to 20 theoretical plates.
However Vandenmersch teaches that a column for carrying out just the distillation of stage D should comprise 1-5 theoretical plates, and a column for carrying out just the distillation of stage E individually should comprise 1-15 theoretical plates (Vandenmersch: Paragraphs [0043]-[0047]). As discussed above, the method of modified Vandenmersch utilizes a combined (single) distillation column for carrying out the distillations of both stages D and E, as was suggested by Vandenmersch itself. The teachings of Vandenmersch regarding the number of theoretical plates for carrying out the distillations of stages D and E as separate distillations at least suggests using 2-20 theoretical plates to carry out distillations of stages D and E when using a single, combined column. The suggested range of 2-20 theoretical plates overlaps the claimed range of 4-50 theoretical plates. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, it is notoriously well known in the art that the number of theoretical plates is a result effective variable in distillation. As evidence, Examiner points to Porter (section titled ‘Design of Distillation Columns’). A person having ordinary skill in the art would appreciate that a greater number of theoretical plates achieves a higher degree of separation. A person having ordinary skill in the art would also 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch in view of Porter by optimizing the number of theoretical plates present in the distillation column, i.e. such that the column has from 5-20 theoretical plates, in order to obtain a distillation column which is capable of achieving a desired separation of components in the combined distillations of stages D and E.
	With regard to claim 13: Modified Vandenmersch does not explicitly teach that the pressure at the top of the column is in the range of 10 mbar to 200 mbar.
However, Vandenmersch teaches that a column for carrying out just the distillation of stage D should comprise should have a top pressure between 60 and 150 mbar, and that a column for carrying out just the distillation of stage E individually should have a top pressure between 5 and 50 mbar (Vandenmersch: Paragraphs [0043]-[0047]). Both of the taught top pressure ranges for carrying out the distillations of stages D and E individually overlap the claimed range of 10 mbar to 200 mbar. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). As discussed above, the method of modified Vandenmersch utilizes a combined (single) distillation column for carrying out the distillations of both stages D and E, as was suggested by Vandenmersch itself. The teachings of Vandenmersch regarding the top column pressures for carrying out the distillations of stages D and E individually at least suggest carrying out a single, combined column distillation of stages D and E using a similar top pressure to those taught with regard to individual distillations of stages D and E. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (MPEP 2144.05 I).

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch by optimizing the top pressure for the distillation column, i.e. such that the top pressure is in the range of 10 mbar to 200 mbar, in order to obtain a distillation column which is capable of achieving vapor liquid equilibrium on the theoretical stages therein, e.g. those at the top of the column, and thus, is capable of successfully carrying out the combined distillations of stages D and E.
With regard to claim 14: Modified Vandenmersch does not explicitly teach a reflux ratio of 1:0.2 to 1:1 (5 to 1).
However, it is notoriously well understood that reflux ratio is a result effective variable in distillation processes. As evidence, Examiner points to Porter (section titled ‘Design of Distillation Columns’). Porter teaches that the higher the reflux ratio, the fewer theoretical stages will be required to accomplish a desired separation (Porter, section titled ‘Design of Distillation Columns’). Conversely, a person having ordinary skill in the art would also recognize that the lower the higher the reflux ratio, the smaller the amount of distillate that will be obtained per unit time when operating the column. Porter teaches that the total cost of a column can be optimized by optimizing the reflux ratio thereof (section titled ‘Design of Distillation Columns’). Furthermore, it is well within the level of ordinary skill in the art to optimize the reflux ratio for a distillation column (see Porter, section titled ‘Design of Distillation Columns’). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).

With regard to claim 15: Modified Vandenmersch does not explicitly teach that the mixture fed in at the side of the rectification column has the following composition: from 50 to 98% by weight of cyclohexyl (meth)acrylate, from 0.5 to 20% by weight of cyclohexanol, from 0.5 to 20% by weight of entrainer, from 0.25 to 500 by weight of relatively high boilers [relative to cyclohexyl (meth)acrylate], from 0.25 to 5% by weight of further relatively low boilers [relative to cyclohexyl (meth)acrylate].
However, such a composition is strongly suggested by the working example in Vandenmersch. Specifically, Vandenmersch teaches that the reaction zone A produces a stream having the following composition: 2% by weight of methacrylic acid, 2% by weight of cyclohexanol, 71.6% by weight of cyclohexyl methacrylate, 1.0% by weight of cyclohexanone [which is understood to be a high-boiler relative to cyclohexyl methacrylate], 0.5% by weight of cyclohexyl acetate [which is understood to be a high-boiler relative to cyclohexyl methacrylate] and 20.0% by weight of cyclohexane [which is the entrainer, see rejection of claim 2 above for details] (paragraph [0085]). Said stream is subjected to neutralization stage B and washing stage C before it is fed to stage D in base Vandenmersch (paragraphs [0085]-[0087]). Therefore, because distillation stages D and E are carried out in a single combined column in modified Vandenmersch, it is understood that said stream (i.e. the product stream from A after being neutralized in stage B and washed in stage C) will be the feed stream to the distillation (combined distillation stages D and E) in modified Vandenmersch. The distillation in stage D and E distills low boilers off of the stream (Vandenmersch: paragraphs [0085]-[0087]), therefore it is understood that said stream comprises low boilers relative to cyclohexyl methacrylate. In view of the forgoing, it is clear that the stream fed to the distillation in modified Vandenmersch (i.e. the combined distillation of steps D and E), will have a composition that is at least very close to that recited in claim 15. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (MPEP 2144.05 I). Thus a person having ordinary skill in the art would have a reasonable expectation that the purification method of modified Vandenmersch could be applied to a stream having the composition recited in claim 15.

	With regard to claims 16 and 17: The method of modified Vandenmersch obtains from purifying distillation stage F pure cyclohexyl (meth)acrylate having a purity of at least 98% by weight (Vandenmersch: paragraphs [0051]). Examiner notes that Vandenmersch explicitly defines “cyclohexyl (meth)acrylate as “cyclohexyl acrylate and/or cyclohexyl methacrylate” (paragraph [0002]).  Therefore, modified Vandenmersch, in at least some embodiments, is a method for isolating pure cyclohexyl acrylate or pure cyclohexyl methacrylate having a purity of >98% from a mixture comprising cyclohexyl acrylate or cyclohexyl methacrylate, cyclohexanol, and entrainer.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenmersch in view of separationprocess.com and Porter as applied to claim 1 above, and in further view of Price (lecture titled “Distillation VII: Equipment and Column Sizing”; http://facstaff.cbu.edu/rprice/lectures/distill7.html#deltap).
	With regard to claim 4: Modified Vandenmersch is silent to the separation active internals bringing about a specific pressure drop in the range of 0.05 to 10 mbar per theoretical plate.
 	However, it is well understood that some pressure drop is required in a distillation column. For example, Price teaches that a pressure gradient is required through a distillation column in order to make vapor flow (section titled “Pressure Drop”). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Vandenmersch in view of Price by optimizing the pressure drop across the trays, i.e. such that the specific pressure drop is in the range of 0.05 to 10 mbar per theoretical plate, in order to obtain a column which has a pressure gradient so as to facilitate vapor flow therein. 
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandenmersch in view of separationprocess.com and Porter as applied to claim 1 above, and in further view of evidence from The Pall Ring Company (brochure titled “Tower Packings and internals”).
	With regard to claim 5: In an embodiment of modified Vandenmersch, the separation active internals are random packing elements in the form of Pall rings (paragraphs [0087] and [0088]). Pall rings may be considered “high-performance” random packing elements because Pall rings exhibit increased performance relative to Raschig rings as evidenced by the Pall Ring Company (pages 4 and 13).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772